Citation Nr: 1805566	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  14-25 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for chloracne, to include as due to herbicide agents exposure.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

L. D. Logan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to May 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2013 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In the October 2013 rating decision, the Veteran was denied service connection, in pertinent part, for chloracne, hypertension, and peripheral neuropathy of the bilateral upper and lower extremities.  The Veteran submitted a notice of disagreement and perfected his appeal in July 2014.

The Veteran testified at a May 2017 videoconference Board hearing before the undersigned Veterans Law Judge, and the transcript of that hearing is associated with the claims file.

The issues of entitlement to service connection for hypertension and service connection for peripheral neuropathy of the bilateral upper and lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam during the Vietnam era, and is therefore presumed to have been exposed to Agent Orange or other herbicide agents during such service.

2.  The Veteran has not been diagnosed with chloracne since the date of the claim and during the pendency of this appeal.


CONCLUSION OF LAW

The criteria to establish entitlement to service connection for chloracne are not met.  38 U.S.C. §§ 1110, 1112, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  The Board is therefore satisfied that there is no prejudice to the Veteran in adjudicating this appeal.  


Pertinent Laws and Regulations Governing Service Connection Claims

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. 
§ 3.303 (a) (2017).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

To establish entitlement to direct service connection, there must be: (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the injury or disease in service and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Showing continuity of symptomatology since service under 38 C.F.R. § 3.303 (b) is an alternative means of linking a claimed disability to service, but is only available for the 'chronic diseases' specifically enumerated in 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (service connection may be warranted if there was a disability present at any point during the claim period, even if it is not currently present); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (when the record contains a recent diagnosis of disability immediately prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

Additionally, VA has established a presumption of herbicide agent exposure applicable to Veterans who served in Republic of Vietnam during the Vietnam War.  Specifically, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  

Certain diseases are deemed associated with herbicide exposure under VA law and shall be service connected if a Veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 C.F.R. § 3.307 (a) (6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied.  Of note, claimed chloracne is included in this list of diseases.  See 38 C.F.R. § 3.309 (e). 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  The United States Court of Appeals for Veterans Claims (Court) has specifically held that the provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999). 

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). 

Lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C. § 5107 (2012).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  

When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Chloracne Analysis

The Veteran asserts that he is entitled to service connection for chloracne due to Agent Orange exposure while serving in Vietnam.

According to his DD-214, he had service in the Republic of Vietnam from March 1970 to March 1971.  Therefore, he is presumed to have been exposed to herbicide agents therein, and as indicated above, chloracne is a disability associated with herbicide agent exposure.  

During the May 2017 videoconference hearing, the Veteran testified that he first experienced a skin condition in the early 1980s; he described having had open sores and painful skin lesions.  He stated that he did not seek treatment and that the condition eventually cleared up.  The Veteran further testified that he periodically experienced, and was subsequently treated for a skin condition after the initial outbreak.  The Veteran stated that he believed the skin condition to be chloracne; however, he admitted that he did not receive a specific diagnosis of chloracne from a doctor. 

The Veteran, as a layperson, is competent to attest to what he observes or senses, such as open sores and painful skin lesions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Veteran in this case is not shown to possess the requisite medical training to competently offer a medical diagnosis of chloracne.  Thus, the Veteran's lay statements as to a current diagnosis of chloracne are not competent and of no probative value.  Although the Veteran may report having skin lesions, he cannot attribute his symptoms to a medical diagnosis such as chloracne.

VA received the Veteran's service connection claim for chloracne in August 2012.  The Board has reviewed the medical evidence received since the date of claim and finds it completely negative for a diagnosis of chloracne.  In fact, there is no evidence in the entire record of a diagnosis of chloracne.  
Accordingly, the Veteran has not presented competent medical evidence showing that he has a current diagnosis of claimed chloracne.  See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009) (holding that it is the claimant's general evidentiary burden to establish all elements of the claim).  In the absence of proof of a current disability, there is no valid claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Because the threshold element of a current disability has not been demonstrated, the Veteran's claim fails and it is therefore unnecessary to analyze the remaining elements of the claim.  Based on the foregoing, the claim for service connection for chloracne must be denied.  In reaching the conclusions above, the Board considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim for service connection for chloracne, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. §§ 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  

ORDER

Entitlement to service connection for chloracne is denied.


REMAND

The Board finds that a remand is necessary in order to obtain an addendum medical opinion with regards to the Veteran's hypertension and peripheral neuropathy claims on appeal.  

With regard to the hypertension claim, the Veteran asserts that his disability was caused or aggravated by his service-connected cardiovascular disease and/or his posttraumatic stress disorder (PTSD).  See May 2017 Board hearing transcript.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 313 (2007).  The Veteran was provided a VA examination in November 2013 and the VA examiner opined that the Veteran's hypertension was less likely as not caused by his service-connected coronary artery disease, as the Veteran's hypertension pre-dated his heart condition.  However, the opinion is not adequate as the examiner failed to address whether the Veteran's hypertension was aggravated by his service-connected cardiovascular disease.  Because the aggravation prong of secondary service connection under 38 C.F.R. § 3.310 (2017) was not addressed by the examiner, an addendum is needed in order for the Board to properly analyze the claim.  Furthermore, the Veteran alternative theory - that his hypertension is caused or aggravated by his service-connected PTSD, was not addressed by the VA examiner.  

Moreover, while hypertension is not listed as a disease associated with exposure to herbicide agents under 38 C.F.R. § 3.309 (e) (2017), in its 2010 report "Veterans and Agent Orange: Update 2010," the Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides categorized hypertension as having limited or suggestive evidence of association with herbicide exposure.  77 Fed. Reg. 47,924, 47,926 (Aug. 10, 2012).  That is, the report found that epidemiologic evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion was limited because chance, bias, and confounding could not be ruled out with confidence.  The same conclusion was drawn in the 2012 update.

Because the Agent Orange Updates have found that there is some, albeit limited, evidence of association between hypertension and herbicide exposure and in light of the "low threshold" for examination and medical opinion as announced in McLendon v. Nicholson, 20 Vet App. 79, 83 (2006), the Board finds that remand is also required in order to obtain a medical opinion addressing whether the Veteran's hypertension was caused by the presumed in-service herbicide agent exposure.

The Veteran also asserts that his peripheral neuropathy of the bilateral upper and lower extremities is a result of a shrapnel wound in service.

The Veteran was afforded a neurological examination for VA compensation purposes in September 2013.  The examiner noted moderate paresthesia in the Veteran's bilateral upper and lower extremities, as well as mild numbness.  The examiner opined that the claimed disability is less likely as not related to service.  The rationale provided was that there was no direct evidence of neuropathy unless an EMG was conducted.  The Veteran's primary assertion is that his neuropathy is related to in-service shrapnel wound.  The September 2013 rationale does not at all speak to the question of etiology and is therefore inadequate to decide the claim.  An addendum was provided after the Veteran underwent an EMG. In this regard, a November 2013 addendum confirmed a diagnosis of bilateral peripheral neuropathy of the upper and lower extremities; however, no rationale was provided.  Because an adequate etiology opinion is not of record, remand is necessary.

Moreover, the Board notes that early-onset peripheral neuropathy is included as an enumerated disease associated with herbicide exposure under VA regulatory criteria; however delayed-onset peripheral neuropathy is not recognized under VA regulatory criteria as a disease associated with herbicide exposure.  For these reasons, presumptive service connection under 38 C.F.R. § 3.309 (e) is warranted only when the peripheral neuropathy was manifested to a degree of 10 percent or more within one year after the date of last herbicide exposure, and such is not shown here.  However, service connection for peripheral neuropathy based on herbicide agent exposure may still granted with proof of direct causation.  See Combee, supra.  On remand, the examiner will also be given an opportunity to address herbicide agent exposure as well.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA medical evidence.

2.  Then, forward the Veteran's claims file, to include a copy of this remand, to the examiner of the November 2013 VA hypertension examination, or any other appropriate examiner if s/he is unavailable, for the purpose of obtaining an addendum clarifying the etiology of the Veteran's hypertension.  
The examiner is asked to respond to the following:

(i) Provide an opinion as to whether the Veteran's hypertension had its onset during active service, within the first post-service year, or is otherwise etiologically related to it, including the presumed exposure to herbicide agents during service. 

(ii) Provide an opinion as to whether the Veteran's hypertension is at least as likely as not (1) proximately due to or caused by his service-connected PTSD, or (2) aggravated by his service-connected cardiovascular disease and/or PTSD.

A complete rationale must be provided.

3.  Forward the Veteran's claims file, to include a copy of this remand, to the examiner who provided the November 2013 neurological examination, or any other appropriate VA examiner if s/he is unavailable, for the purpose of obtaining an addendum opinion to clarify the etiology of the Veteran's peripheral neuropathy of the upper and lower extremities.  

Although a complete review of the claims file is imperative, attention is called to the following:

(i) An October 1970 STR indicating the Veteran gave a history of suffering an injury by a fragment from an enemy mortar during active service.  The January 1972 separation examination report showing a notation of occasional leg cramps.  A Report of Medical History Veteran checked the box indicating he had had cramps in the legs.  

(ii) The Veteran's lay statements that he experienced pain with a tingling sensation and numbness due to the shrapnel wound in service that has been continuous ever since, and that he was put on a profile in-service that restricted prolonged standing and marching due to tingling and numbness in his feet and legs.

After reviewing the claims file, the examiner is asked to:

Provide an opinion as to whether the Veteran's peripheral neuropathy of the bilateral upper and lower extremities had its onset during active service or is otherwise related to it, including (i) in-service shrapnel wound, and (ii) the presumed in-service exposure to herbicide agents.

A complete rationale should be provided.

4.  Then, readjudicate the service connection claims for hypertension and bilateral peripheral neuropathy of the upper and lower extremities.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
S. B. MAYS
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


